Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21348 Name of Fund: BlackRock Muni Intermediate Duration Fund, Inc. (MUI) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Muni Intermediate Duration Fund, Inc., 800 Scudders Mill Road, Plainsboro, NJ 08536. Mailing address: P.O. Box 9011, Princeton, NJ 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 05/31/2009 Date of reporting period: 02/28/2009 Item 1  Schedule of Investments BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 2.2% Jefferson County, Alabama, Limited Obligation School Warrants, Series A, 5.50%, 1/01/21 $ 5,500 $ 3,314,410 Jefferson County, Alabama, Limited Obligation School Warrants, Series A, 5.25%, 1/01/23 6,500 4,094,870 Tuscaloosa, Alabama, Special Care Facilities Financing Authority, Residential Care Facility Revenue Bonds (Capstone Village, Inc. Project), Series A, 5.625%, 8/01/25 (a)(b) 6,600 3,183,444 10,592,724 Arizona - 2.5% Maricopa County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project 1), Series A, 6.625%, 7/01/20 2,820 2,115,367 Navajo County, Arizona, IDA, IDR (Stone Container Corporation Project), AMT, 7.20%, 6/01/27 (a)(b) 1,500 90,000 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series C, 6.70%, 7/01/21 980 860,440 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series K, 6.375%, 7/01/13 (c) 820 970,044 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series K, 6.375%, 7/01/31 930 696,198 Salt River Project, Arizona, Agriculture Improvement and Power District, Electric System Revenue Bonds, Series A, 5%, 1/01/25 4,000 4,117,880 Vistancia Community Facilities District, Arizona, GO, 5%, 7/15/14 3,630 3,391,328 12,241,257 California - 15.2% California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas & Electric), AMT, Series A, 5.35%, 12/01/16 (d) 17,730 16,975,943 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Republic Services, Inc. Project), AMT, Series B, 5.25%, 6/01/23 750 654,405 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management, Inc. Project), AMT, Series A-2, 5.40%, 4/01/25 1,240 1,039,604 California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.375%, 5/01/12 (c) 5,000 5,651,650 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority COP Certificates of Participation IDR Industrial Development EDA Economic Development Authority Revenue Bonds EDR Economic Development Revenue Bonds PCR Pollution Control Revenue Bonds GO General Obligation Bonds S/F Single-Family VRDN Variable Rate Demand Notes 1 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value California State, GO, 5.50%, 4/01/14 (c) $ 14,795 $ 17,279,228 California State, GO, 5.50%, 4/01/28 15 California State, GO, Refunding, 5.25%, 2/01/27 (d) California State Public Works Board, Lease Revenue Bonds (Department of Corrections), Series C, 5.50%, 6/01/20 California Statewide Communities Development Authority, Health Facility Revenue Bonds (Memorial Health Services), Series A, 6%, 10/01/23 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Refunding Bonds, Senior Series A-1, 5%, 6/01/15 Los Angeles, California, Regional Airports Improvement Corporation, Facilities Lease Revenue Refunding Bonds (LAXFUEL Corporation - Los Angeles International Airport), AMT, 5.50%, 1/01/32 (e) Rowland, California, Unified School District, GO (Election of 2000), Series B, 5.25%, 8/01/27 (f) Sacramento, California, Special Tax (North Natomas Community Facilities), Series 4-C, 5.60%, 9/01/20 Sacramento, California, Special Tax (North Natomas Community Facilities), Series 4-C, 5.75%, 9/01/22 Sacramento, California, Special Tax (North Natomas Community Facilities), Series 4-C, 5.90%, 9/01/23 Sacramento, California, Special Tax (North Natomas Community Facilities), Series 4-C, 6%, 9/01/28 Tustin, California, Unified School District, Senior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series A, 5%, 9/01/32 (f) Colorado - 2.7% Adams County, Colorado, COP, 4.50%, 12/01/22 Elk Valley, Colorado, Public Improvement Revenue Bonds (Public Improvement Fee), Series A, 7.10%, 9/01/14 Montrose, Colorado, Memorial Hospital, Revenue Bonds, 6.375%, 12/01/23 Plaza Metropolitan District Number 1, Colorado, Tax Allocation Revenue Bonds (Public Improvement Fees), 7.50%, 12/01/15 Southlands Metropolitan District Number 1, Colorado, GO, 6.75%, 12/01/14 (c) Connecticut - 0.6% Connecticut State Development Authority, Airport Facility Revenue Bonds (Learjet, Inc. Project), AMT, 7.95%, 4/01/26 Connecticut State Development Authority, PCR, Refunding (Connecticut Light and Power Company), Series A, 5.85%, 9/01/28 2 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Florida - 6.2% Harbor Bay, Florida, Community Development District, Capital Improvement Special Assessment Bonds, 6.75%, 5/01/34 $ 2,860 $ 1,910,251 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Adventist Health System), Series G, 5.125%, 11/15/16 (c) 35 Miami-Dade County, Florida, Aviation Revenue Refunding Bonds (Miami International Airport), AMT, 5.75%, 10/01/19 (d)(g) Miami-Dade County, Florida, Water and Sewer Revenue Refunding Bonds, Series C, 5%, 10/01/23 (h) Midtown Miami, Florida, Community Development District, Special Assessment Revenue Bonds, Series A, 6%, 5/01/24 Midtown Miami, Florida, Community Development District, Special Assessment Revenue Bonds, Series B, 6.50%, 5/01/37 Orlando, Florida, Urban Community Development District, Capital Improvement Special Assessment Bonds, 6%, 5/01/20 Panther Trace Community Development District II, Florida, Special Assessment Revenue Bonds, 5.125%, 11/01/13 Portofino Shores, Florida, Community Development District, Special Assessment Bonds, Series A, 6.40%, 5/01/34 South Lake County, Florida, Hospital District Revenue Bonds (South Lake Hospital, Inc.), 6.625%, 10/01/23 Sterling Hill Community Development District, Florida, Capital Improvement Revenue Refunding Bonds, Series B, 5.50%, 11/01/10 University of Florida Research Foundation, Inc., Capital Improvement Revenue Bonds, 5.125%, 9/01/33 (e) Idaho - 0.8% Boise City, Idaho, COP, AMT, 5.50%, 9/01/25 (d)(g) Idaho Housing and Finance Association, S/F Mortgage Revenue Bonds, AMT, Series F-2, 5.85%, 7/01/15 (i) Illinois - 7.5% Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, AMT, Series B-2, 5.75%, 1/01/23 (f) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Bonds, Third Lien, AMT, Series B-2, 6%, 1/01/29 (j) Chicago, Illinois, O'Hare International Airport, General Airport Revenue Refunding Bonds, Third Lien, AMT, Series A-2, 5.75%, 1/01/19 (f) Du Page and Will Counties, Illinois, Community School District Number 204 (Indian Prairie), GO, 5.25%, 12/30/22 (d)(g) Hodgkins, Illinois, Environmental Improvement Revenue Bonds (Metro Biosolids Management LLC Project), AMT, 5.90%, 11/01/17 3 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Illinois Development Finance Authority Revenue Bonds (Community Rehabilitation Providers Facilities), Series A, 6.625%, 7/01/32 $ 6,930 $ 5,783,154 Illinois State Finance Authority Revenue Bonds (Landing At Plymouth Place Project), Series A, 6%, 5/15/25 Village of Wheeling, Illinois, Revenue Bonds (North Milwaukee/Lake-Cook Tax Increment Financing (TIF) Redevelopment Project), 6%, 1/01/25 Indiana - 0.4% Jasper County, Indiana, PCR, Refunding (Northern Indiana Public Service), Series C, 5.85%, 4/01/19 (d) Kentucky - 1.7% Kentucky State Property and Buildings Commission, Revenue Refunding Bonds (Project Number 93), 5.25%, 2/01/24 (k) Louisiana - 2.8% Louisiana Public Facilities Authority Revenue Bonds (Nineteenth Judicial District Court Building Project), 5.50%, 6/01/41 (d)(g) Louisiana Public Facilities Authority Revenue Bonds (University of New Orleans Research and Technology Foundation, Inc. - Student Housing Project), 5.25%, 3/01/26 (d) New Orleans, Louisiana, Aviation Board Revenue Refunding Bonds, Series A-2, 6%, 1/01/23 (k) Port New Orleans, Louisiana, IDR, Refunding (Continental Grain Company Project), 6.50%, 1/01/17 Maine - 0.3% Portland, Maine, Housing Development Corporation, Senior Living Revenue Bonds (Avesta Housing Development Corporation Project), Series A, 6%, 2/01/34 Maryland - 0.1% Maryland State Industrial Development Financing Authority, EDR (Our Lady of Good Counsel School), Series A, 6%, 5/01/35 Massachusetts - 1.6% Massachusetts Bay Transportation Authority, Sales Tax Revenue Refunding Bonds, Senior Series A, 5%, 7/01/12 (c) Massachusetts State Development Finance Agency, Resource Recovery Revenue Bonds (Ogden Haverhill Associates), AMT, Series B, 5.35%, 12/01/15 Massachusetts State Development Finance Agency, Resource Recovery Revenue Bonds (Ogden Haverhill Associates), AMT, Series B, 5.50%, 12/01/19 Michigan - 2.8% Macomb County, Michigan, Hospital Finance Authority, Hospital Revenue Bonds (Mount Clemens General Hospital), Series B, 5.875%, 11/15/13 (c) Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Oakwood Obligated Group), Series A, 6%, 4/01/22 4 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Wayne County, Michigan, Airport Authority Revenue Bonds (Detroit Metropolitan Wayne County Airport), AMT, 4.75%, 12/01/18 (d)(k) $ 7,000 $ 6,549,130 Minnesota - 1.1% Minneapolis and Saint Paul, Minnesota, Housing and Redevelopment Authority, Health Care System Revenue Bonds (Group Health Plan, Inc. Project), 6%, 12/01/19 Minneapolis and Saint Paul, Minnesota, Housing and Redevelopment Authority, Health Care System Revenue Bonds (Group Health Plan, Inc. Project), 6%, 12/01/21 Minnesota State Municipal Power Agency, Electric Revenue Bonds, Series A, 5.25%, 10/01/24 Mississippi - 1.3% Mississippi Business Finance Corporation, Mississippi, PCR, Refunding (System Energy Resources, Inc. Project), 5.875%, 4/01/22 Mississippi Business Finance Corporation, Mississippi, PCR, Refunding (System Energy Resources, Inc. Project), 5.90%, 5/01/22 Nevada - 0.3% Clark County, Nevada, Improvement District Number 142, Special Assessment Bonds, 6.375%, 8/01/23 New Jersey - 13.4% Garden State Preservation Trust of New Jersey, Open Space and Farmland Preservation Revenue Bonds, Series A, 5.80%, 11/01/21 (f) Garden State Preservation Trust of New Jersey, Open Space and Farmland Preservation Revenue Bonds, Series A, 5.80%, 11/01/23 (f) New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/29 New Jersey EDA, Motor Vehicle Surcharge Revenue Bonds, Series A, 5.25%, 7/01/33 (d) New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 6.625%, 9/15/12 New Jersey EDA, Water Facilities Revenue Refunding Bonds (American Water), AMT, Series B, 5.125%, 4/01/22 (e) New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Bonds, AMT, Series X, 5.10%, 10/01/23 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series D, 5%, 6/15/18 (e) New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series D, 5%, 6/15/19 (f) 5 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value South Jersey Port Corporation of New Jersey, Marine Terminal Revenue Bonds, Series O-1, 4.625%, 1/01/23 $ 1,375 $ 1,372,140 New Mexico - 2.1% New Mexico Finance Authority, Senior Lien State Transportation Revenue Bonds, Series A, 5.125%, 6/15/18 (d) New York - 29.7% Dutchess County, New York, IDA, Civic Facility Revenue Bonds (Saint Francis Hospital), Series B, 7.25%, 3/01/19 Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series A, 5.50%, 4/01/24 Metropolitan Transportation Authority, New York, Revenue Bonds, Series A, 5%, 11/15/25 Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5%, 11/15/25 (d)(g) New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 8.375%, 11/01/16 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-1, 5%, 1/15/23 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-1, 5%, 7/15/24 (d)(g) New York City, New York, GO, Refunding, Series B, 5.75%, 8/01/15 New York City, New York, GO, Series D1, 5.125%, 12/01/26 New York City, New York, IDA, Civic Facility Revenue Bonds (Special Needs Facilities Pooled Program), Series C-1, 6.80%, 7/01/19 New York City, New York, Sales Tax Asset Receivable Corporation Revenue Bonds, Series A, 5%, 10/15/20 (d) New York State Dormitory Authority, Lease Revenue Refunding Bonds (Court Facilities), Series A, 5.25%, 5/15/12 New York State Dormitory Authority, Non-State Supported Debt, Lease Revenue Bonds (Municipal Health Facilities Improvement Program), Sub-Series 2-4, 5%, 1/15/27 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai-NYU Medical Center Health System), Series A, 6.625%, 7/01/18 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai-NYU Medical Center Health System), Series A, 6.625%, 7/01/19 New York State Dormitory Authority Revenue Bonds (North Shore - Long Island Jewish Health System), 5%, 5/01/12 New York State Dormitory Authority Revenue Bonds (School Districts Financing Program), Series D, 5.25%, 10/01/23 (d) 6 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series A, 5.25%, 12/15/14 (c)(g) $ 7,380 $ 8,667,662 New York State Thruway Authority, Local Highway and Bridge Service Contract, Revenue Refunding Bonds, 5.50%, 4/01/17 60 New York State Urban Development Corporation, Correctional and Youth Facilities Services, Revenue Refunding Bonds, Series A, 5.50%, 1/01/17 New York State Urban Development Corporation, Personal Income Tax Revenue Bonds (State Facilities), Series A-1, 5.25%, 3/15/34 (d)(g) New York State Urban Development Corporation, Service Contract Revenue Refunding Bonds, Series B, 5%, 1/01/21 Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, 153rd Series, 5%, 7/15/24 Port Authority of New York and New Jersey, Senior Consolidated Revenue Bonds, AMT, 131st Series, 5%, 12/15/17 (l) Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series A-1, 5.25%, 6/01/22 (e) Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series C-1, 5.50%, 6/01/20 (g) Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series C-1, 5.50%, 6/01/21 Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series C-1, 5.50%, 6/01/22 North Carolina - 0.9% Gaston County, North Carolina, Industrial Facilities and Pollution Control Financing Authority, Revenue Bonds (National Gypsum Company Project), AMT, 5.75%, 8/01/35 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue Bonds, Series A, 5.25%, 1/01/20 (d) Ohio - 0.8% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 6.50%, 6/01/47 Port of Greater Cincinnati Development Authority, Ohio, Special Assessment Revenue Bonds (Cooperative Public Parking Infrastructure Project), 6.30%, 2/15/24 Pennsylvania - 9.3% Montgomery County, Pennsylvania, IDA, Revenue Bonds (Whitemarsh Continuing Care Project), 6%, 2/01/21 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (National Gypsum Company), AMT, Series A, 6.25%, 11/01/27 7 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Philadelphia, Pennsylvania, Airport Revenue Bonds (Philadelphia Airport System), AMT, Series A, 5%, 6/15/20 (f) $ 2,895 $ 2,762,409 Philadelphia, Pennsylvania, Airport Revenue Refunding Bonds (Philadelphia Airport System), AMT, Series B, 5%, 6/15/19 (f) Philadelphia, Pennsylvania, Gas Works Revenue Refunding Bonds, 1975 General Ordinance, 17th Series, 5.375%, 7/01/22 (f) Pittsburgh, Pennsylvania, GO, Refunding, Series B, 5.25%, 9/01/17 (f) Pittsburgh, Pennsylvania, GO, Series C, 5.25%, 9/01/18 (f) Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/11 (c) Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/11 (c) Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/11 (c) Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/15 Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/16 Sayre, Pennsylvania, Health Care Facilities Authority, Revenue Refunding Bonds (Guthrie Healthcare System), Series A, 6.25%, 12/01/18 South Carolina - 2.4% Georgetown County, South Carolina, Pollution Control Facilities, Revenue Refunding Bonds (International Paper Company Project), Series A, 5.125%, 2/01/12 Medical University Hospital Authority, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series A, 5.25%, 8/15/23 (d)(i) South Dakota - 0.3% Educational Enhancement Funding Corporation, South Dakota, Series B, 6.50%, 6/01/32 Tennessee - 5.9% Jackson, Tennessee, GO, Refunding, 4.50%, 3/01/20 (k) Jackson, Tennessee, GO, Refunding, 4.50%, 3/01/21 (k) Jackson, Tennessee, GO, Refunding, 4%, 3/01/22 (k) Jackson, Tennessee, GO, Refunding, 4%, 3/01/23 (k) Jackson, Tennessee, GO, Refunding, 4.375%, 3/01/24 (k) 8 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Johnson City, Tennessee, Health and Educational Facilities Board, Retirement Facility Revenue Bonds (Appalachian Christian Village Project), Series A, 6%, 2/15/19 $ 1,800 $ 1,434,294 Memphis-Shelby County, Tennessee, Airport Authority, Airport Revenue Bonds, AMT, Series A, 5.50%, 3/01/17 (f) Shelby County, Tennessee, Health, Educational and Housing Facilities Board Revenue Bonds (Germantown Village), Series A, 6.75%, 12/01/18 Shelby County, Tennessee, Health, Educational and Housing Facilities Board Revenue Bonds (Germantown Village), Series A, 7%, 12/01/23 Shelby County, Tennessee, Health, Educational and Housing Facility Board, Hospital Revenue Refunding Bonds (Methodist Healthcare), 6%, 9/01/12 (c) Shelby County, Tennessee, Health, Educational and Housing Facility Board, Hospital Revenue Refunding Bonds (Methodist Healthcare), 6.25%, 9/01/12 (c) Texas - 9.1% Austin, Texas, Convention Center Revenue Bonds (Convention Enterprises, Inc.), First Tier, Series A, 6.375%, 1/01/11 (c) Bexar County, Texas, Health Facilities Development Corporation, Revenue Refunding Bonds (Army Retirement Residence Project), 6.30%, 7/01/12 (c) Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company Project), AMT, Series C, 5.75%, 5/01/36 Dallas-Fort Worth, Texas, International Airport Facility Improvement Corporation, Revenue Bonds (Learjet, Inc.), AMT, Series A-1, 6.15%, 1/01/16 Dallas-Fort Worth, Texas, International Airport Facility Improvement Corporation, Revenue Refunding Bonds, AMT, Series A-2, 9%, 5/01/29 Dallas-Fort Worth, Texas, International Airport, Joint Revenue Refunding Bonds, AMT, Sub-Series A-2, 6.10%, 11/01/24 (d) Gulf Coast, Texas, IDA, Solid Waste Disposal Revenue Bonds (Citgo Petroleum Corporation Project), AMT, 7.50%, 5/01/25 Gulf Coast Waste Disposal Authority, Texas, Revenue Refunding Bonds (International Paper Company), AMT, Series A, 6.10%, 8/01/24 Houston, Texas, Airport System Revenue Refunding Bonds, Sub-Lien, AMT, Series A, 5.50%, 7/01/23 (f) 9 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Houston, Texas, Health Facilities Development Corporation, Retirement Facility Revenue Bonds (Buckingham Senior Living Community), Series A, 7%, 2/15/14 (c) $ 1,500 $ 1,782,750 Lower Colorado River Authority, Texas, PCR (Samsung Austin Semiconductor), AMT, 6.95%, 4/01/30 Sabine River Authority, Texas, PCR, Refunding (TXU Electric Company Project/TXU Energy Company LLC), AMT, Series B, 5.75%, 5/01/30 Texas State Affordable Housing Corporation, S/F Mortgage Revenue Bonds (Professional Educators Home Loan Program), AMT, Series B, 5.95%, 12/01/39 (m)(n)(o) Vermont - 0.6% Vermont Educational and Health Buildings Financing Agency, Hospital Revenue Bonds (Fletcher Allen Health Care), Series A, 6%, 12/01/23 (e) Virginia - 2.6% James City County, Virginia, IDA, Residential Care Facility Revenue Refunding Bonds, Series A, 5.75%, 3/01/17 James City County, Virginia, IDA, Residential Care Facility Revenue Refunding Bonds, Series A, 6%, 3/01/23 Tobacco Settlement Financing Corporation of Virginia, Asset- Backed Revenue Bonds, 5.625%, 6/01/15 (c) Washington - 2.2% Snohomish County, Washington, School District Number 015 (Edmonds), GO, 5%, 12/01/19 (d)(g) Guam - 1.0% Commonwealth of the Northern Mariana Islands, Guam, GO, Series A, 6.75%, 10/01/13 (c) Commonwealth of the Northern Mariana Islands, Guam, GO, Series A, 6.75%, 10/01/33 Puerto Rico - 12.8% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 5%, 7/01/25 (k) Puerto Rico Commonwealth Highway and Transportation Authority, Subordinate Transportation Revenue Bonds, 5.75%, 7/01/21 (g) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series NN, 5.50%, 7/01/13 (c) Puerto Rico Housing Financing Authority, Capital Funding Program, Subordinate Revenue Refunding Bonds, 5.125%, 12/01/27 Puerto Rico Industrial, Medical and Environmental Pollution Control Facilities Financing Authority, Special Facilities Revenue Bonds (American Airlines, Inc.), Series A, 6.45%, 12/01/25 10 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/27 $ 3,930 $ 3,400,079 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series I, 5.50%, 7/01/14 (c)(p) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series M-3, 6%, 7/01/28 (d)(p) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.50%, 2/01/12 (c) US Virgin Islands - Virgin Islands Government Refinery Facilities, Revenue Refunding 1.3% Bonds (Hovensa Coker Project), AMT, 6.50%, 7/01/21 Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds (Hovensa Refinery), AMT, 6.125%, 7/01/22 Total Municipal Bonds - 144.5% Municipal Bonds Transferred to Tender Option Bond Trusts (q) California - 5.6% Peralta, California, Community College District, GO (Election of 2000), Series D, 5%, 8/01/30 (f) San Jose, California, GO (Libraries, Parks and Public Safety Projects), 5%, 9/01/30 (d) Sequoia, California, Unified High School District, GO, Refunding, Series B, 5.50%, 7/01/35 (f) Tamalpais, California, Union High School District, GO (Election of 2001), 5%, 8/01/28 (f) Illinois - 2.7% McHenry County, Illinois, Conservation District, GO, 5.125%, 2/01/207 (f) Massachusetts - 1.7% Massachusetts State School Building Authority, Dedicated Sales Tax Revenue Bonds, Series A, 5%, 8/15/30 (f) New York - 2.4% New York City, New York, Sales Tax Asset Receivable Corporation Revenue Bonds, Series A, 5.25%, 10/15/27 (e) Texas - 6.8% Harris County, Texas, Toll Road Revenue Refunding Bonds, Senior Lien, Series A, 5.25%, 8/15/35 (f) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 19.2% Total Long-Term Investments (Cost - $843,672,532) - 163.7% 11 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Short-Term Securities Shares Value Money - Market Merrill Lynch Institutional Tax-Exempt Fund, 0.61% (r)(s) 14,600,000 $ 14,600,000 Fund - 3.0% Par State California - Antelope Valley, California, Health Care District Revenue 1.4% Bonds, VRDN, Series A, 5.25%, 9/01/17 (t) $ 8,000 6,730,480 Total Short-Term Securities (Cost - $22,834,408) - 4.4% 21,330,480 Total Investments (Cost - $866,506,940*) - 168.1% 818,800,778 Other Assets Less Liabilities - 1.9% 9,040,924 Liability for Trust Certificates, Including Interest Expense and Fees Payable - (11.0)% (53,359,153) Preferred Shares, at Redemption Value - (59.0)% (287,289,645) Net Assets Applicable to Common Shares - 100.0% $ 487,192,904 * The cost and unrealized appreciation (depreciation) of investments as of February 28, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ 813,237,437 Gross unrealized appreciation $ 19,203,055 Gross unrealized depreciation (66,922,518) Net unrealized depreciation $ (47,719,463) (a) Non-income producing security. (b) Issuer filed for bankruptcy and/or is in default of interest payments. (c) US government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (d) NPFGC Insured. (e) AMBAC Insured. (f) FSA Insured. (g) FGIC Insured. (h) BHAC Insured. (i) FHA Insured. (j) XL Capital Insured. (k) Assured Guaranty Insured. (l) CIFG Insured. (m) FNMA Collateralized. (n) GNMA Collateralized. (o) FHLMC Collateralized. (p) Commonwealth Guaranteed. (q) Securities represent bonds transferred to a tender option bond trust in exchange for which the Fund acquired residual interest certificates. These securities serve as collateral in a financing transaction. 12 BlackRock Muni Intermediate Duration Fund, Inc. Schedule of Investments February 28, 2009 (Unaudited) (r) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income Merrill Lynch Institutional Tax-Exempt Fund 14,600,000 $ 213,514 (s) Represents the current yield as of report date. (t) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. The rate disclosed is as of report date. This rate changes periodically based upon prevailing market rates.  Effective June 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Fund's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as February 28, 2009 in determining the fair valuation of the Fund's investments: Valuation Investments in Inputs Securities Assets Level 1 $ 14,600,000 Level 2 Level 3 - Total $ 818,800,778 13 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13(a)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Muni Intermediate Duration Fund, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Muni Intermediate Duration Fund, Inc. Date: April 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Muni Intermediate Duration Fund, Inc. Date: April 22, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Muni Intermediate Duration Fund, Inc. Date: April 22, 2009
